                                         2:20-cv-02281-CSB-EIL # 1-5         Page 1 of 2
                                                                                                                       E-FILED
AO 458 (Rev. 06/09) Appearance of Counsel                                          Thursday, 08 October, 2020 04:31:18 PM
                                                                                              Clerk, U.S. District Court, ILCD
                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Central District
                                               __________          of__________
                                                          District of Illinois

                        Alyssia Harms                          )
                             Plaintiff                         )
                                v.                             )      Case No. No. 2:20-cv-2281
           Kankakee Community College et al.                   )
                            Defendant                          )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Alyssia Harms                                                                                                   .


Date:          10/08/2020                                                                /s/ Paul W. Mollica
                                                                                         Attorney’s signature


                                                                                   Paul W. Mollica (IL 6194415)
                                                                                     Printed name and bar number

                                                                                         Equip for Equality
                                                                                   20 N. Michigan Ave., Ste. 300
                                                                                      Chicago, Illinois 60602
                                                                                               Address

                                                                                    paulm@equipforequality.org
                                                                                            E-mail address

                                                                                          (312) 895-7350
                                                                                          Telephone number

                                                                                          (312) 541-7544
                                                                                             FAX number
                           2:20-cv-02281-CSB-EIL # 1-5       Page 2 of 2

                              UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS



                Alyssia Harms                   )
                   Plaintiff                    )
                      v.                        )     Case No. No. 2:20-cv-2281
      Kankakee Community College et al.         )
                  Defendant                     )


                                    CERTIFICATE OF SERVICE

I certify that on _______________,
                   10/08/2020      I electronically filed the foregoing with the Clerk of the

Court using the CMECF system which will send notification of such filing to the following:

_____________________________________________________________________________,

and I certify that I have mailed by the United States Postal Service the document to the following

non CMECF participants:

_____________________________________________________________________________.




                                                            /s/ Paul W. Mollica
                                                            Attorney’s signature

                                                       Paul W. Mollica (IL 6194415)
                                                       Printed name and bar number

                                                             Equip for Equality
                                                       20 N. Michigan Ave., Ste. 300
                                                          Chicago, Illinois 60602
                                                                  Address

                                                        paulm@equipforequality.org
                                                              E-mail address

                                                              (312) 895-7350
                                                             Telephone number

                                                              (312) 541-7544
                                                               Fax number




 Print                 Save As...                                                           Reset
